DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of minor informalities: 
In lines 9-10, it believed the phrase: “having the canopy unit is positioned” should read --having the canopy unit positioned--.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  
In line 2, it is believed that the word “is” should read --being-- to maintain a consistent verb tense throughout the claim.
In line 6, it believed the word “has” should read --having-- to maintain a consistent verb tense throughout the claim.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
In line 45, it believed the word --of-- is missing between “plurality” and “lines”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morazan (US Pat 9,815,359).
Regarding claim 1, Morazan discloses an automated vehicle sunshade assembly 10 configured to automatically deploy or retract for covering and uncovering a vehicle (see Figures 1A & 1B), the automated vehicle sunshade assembly 10 comprises a spindle 31, or “disk”, (see Figure 3A) positioned on the roof of a vehicle; a cover 18 being coupled to the spindle that extends outwardly from the spindle in all directions and is spaced from the roof of the vehicle (see Figure 2B); a sunshade 22, or “canopy unit”, being movably attached to the spindle and positionable in a deployed position (see Figure 1A) with the sunshade radiating outwardly from the spindle and configured to cover the vehicle for protection against sunlight and precipitation and the sunshade positionable in a retracted position (see Figure 1B) with the sunshade being positioned beneath the cover; a remote control (see Col. 4, lines 49-54) in wireless communication with the automated sunshade assembly to actuate the sunshade into the deployed or retracted position by a user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morazan in view of Yakubu (US Pat 10,220,693).
Regarding claim 3, Morazan discloses the automated vehicle sunshade assembly 10 of claim 1, wherein the sunshade comprises a control circuit electrically coupled to a battery of the vehicle (see Col. 5, lines 10-11) and receiving an extend input and a retract input (see Col. 5, lines 1-7). 
Morazan fails to disclose that the control circuit is positioned in the disk.
Yakubu discloses a remote controlled vehicle cover 10 with a control module 28, or control “circuit”, in a housing 20 placed on the roof of a vehicle (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to position the control circuit of Morazan in the disk housing, as taught by Yakubu, as an efficient and economical use of space.
Regarding claim 4, Morazan, as modified by Yakubu above, discloses the automated vehicle sunshade assembly 10 of claim 3, wherein the sunshade comprises a drive device 30, or “motor”, that is electrically coupled to the control circuit and rotates in a first direction when the control circuit receives the retract input and in a second direction when the control circuit receives the extend input (see Col. 3, lines 56-65).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morazan, as modified by Yakubu above, in view of Chau (US PG Pub 2006/0214465).

Chau discloses an automatic vehicle cover 20 mounted to the roof of a vehicle 10 that has a control module 40 and is actuated by a remote control with a receiver 61 to receive input from a remote control transmitter (see paragraph 44, lines 27-34). The control module 40 receives commands based on user input transmitted from the remote control and received by the receiver 61 and interprets the commands to operate appropriately (see Figure 15 and paragraph 43, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include a receiver coupled to the control circuit in the disk of Morazan, as modified by Yakubu above, and a transmitter in the remote control of Morazan, as modified by Yakubu above, as taught by Chau, to allow for the control circuit of Morazan as modified by Yakubu above, to receive an extend input when the transmitter broadcasts a user input extend command and a retract input when the transmitter broadcasts a user input retract command.
Allowable Subject Matter
Claims 2 and 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable for reciting an automated vehicle cover assembly controlled by a remote control in wireless communication a canopy unit of the assembly with a hollow disk positioned on the roof of a vehicle having a top wall and an outer wall with a plurality of openings extending into the interior of the disk that are spaced apart around the entire circumference of the disk and a cover with an upper panel; the bottom surface of the upper panel is coupled to the top wall of the disk. Morazan discloses a remote controlled vehicle cover assembly with a disk and Li discloses a cover assembly with a hollow disk having a plurality of openings on the outer wall of the disk around the entire circumference of the disk; however, there would be no motivation to combine the two references to reflect the claimed 
Claim 5 would be allowable for reciting the vehicle cover assembly of claim 4 including a set of drive gears positioned in the disk in mechanical communication with the motor, causing the drive gears to rotate in a first direction when the motor rotates in a first direction and the drive gears to rotate in a second direction when the motor rotates in a second direction. The prior art does not teach or suggest a configuration including more than one drive gear in communication with the motor, making the claim allowable.
Claims 6-14 would be allowable because they are dependent on claim 2.
Claim 17 is allowed.
Claim 17 is allowable for reciting an automated remote controlled vehicle cover assembly including a hollow disk with a top and outer wall  and the outer wall having a plurality of openings extending into the interior of the disk and spaced apart along the circumference of the disk; a set of drive gears in mechanical communication with a motor and aligned with the plurality of openings in the disk; and a plurality of telescopically adjustable tubes with a plurality of lines through the plurality of tubes and aligned with the plurality opening with a plurality of balls at the distal end of the tube to bias the tubes in an extended position. The prior art does not teach or suggest an automated vehicle cover configuration, making the claim allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huso (US Pat 2,942,794) discloses a cover assembly for a vehicle with a disk and housing mounted to the roof of a vehicle. Sun (US PG Pub 2018/0065456) discloses an automatic car cover assembly with a housing mounted to the roof of a vehicle and actuated using a remote control. Hudgins (US PG Pub 2005/0121937) discloses a cover assembly for a vehicle including a disk with a cover mounted to the roof of a vehicle and having a remote control actuator. Huang (US Pat 6,561,257) discloses a shade for a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARIE SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612